OPINION OF THE COURT
Memorandum.
The order of the Appellate Division insofar as appealed from should be affirmed, with costs.
The arbitration award was properly confirmed inasmuch as the award was not irrational and did not violate any limitations on arbitral authority expressly contained in the lease (see, Matter of Silverman [Benmor Coats], 61 NY2d 299; cf. Avon Prods. v Solow, 54 NY2d 637). Additionally, we agree with the Appellate Division that the award rendered November 30, 1984 was final and definite, and, therefore, did not violate any *782time limitations agreed upon by the parties (see, Matter of States Mar. Lines [Crooks], 13 NY2d 206).
Chief Judge Wachtler and Judges Meyer, Simons, Kaye, Alexander, Titone and Hancock, Jr., JJ., concur.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order, insofar as appealed from, affirmed, with costs, in a memorandum.